Citation Nr: 0526215	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  05-14 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for right lower 
extremity radiculopathy, currently rated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from August 1948 to January 
1950, December 1950 to October 1953, and from August 1957 to 
November 1963. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  Motion in the lumbar spine was most recently measured to 
10 degrees of extension and 45 degrees of flexion; there is 
no ankylosis of the lumbar spine and the veteran has not been 
shown to have suffered from recent incapacitating episodes of 
intervertebral disc syndrome. 

2.  Reflexes in the right leg were shown to be reduced, and 
sensation diminished upon recent examination, but no more 
than moderate disability due to incomplete paralysis of the 
right lower extremity is demonstrated. 

3.  The veteran's disabilities of the lumbar spine and right 
lower extremity are not productive of functional impairment 
in excess of that contemplated by the schedular criteria, due 
to pain, weakness, atrophy, fatigability, or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
low back disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic 
Codes (DCs) 5235 to 5243 (2004).   

2.  The criteria for a rating in excess of 20 percent for 
radiculopathy of the right lower extremity are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.124a, DC 8520 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 


In a January 2004 letter, the RO informed the veteran of the 
provisions of the VCAA.  In addition, the RO issued a 
detailed April 2005 statement of the case (SOC) in which he 
and his representative were advised of all the pertinent laws 
and regulations.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of evidence was 
developed with respect to the veteran's claim, and that the 
April 2005 SOC issued by the RO clarified what evidence would 
be required to establish entitlement to increased ratings for 
the service connected back and right leg disabilities.  The 
veteran's attorney responded to the RO's communications with 
additional argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the April 2005 SOC contained pertinent language from the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Service connection for chronic lumbosacral strain was granted 
by a May 1996 rating decision.  A 10 percent rating was 
assigned.  Evidence of record at the time of this rating 
decision included service medical records demonstrating 
treatment for back pain, with the diagnoses including chronic 
lumbosacral strain with probable facet syndrome.  The October 
1963 separation examination demonstrated a full and painless 
range of motion in the spine.  Pertinent evidence also 
include a report from a March 1996 VA examination of the 
spine, reflecting a negative straight and crossed leg 
examination.  Range of motion findings were 95 degrees of 
forward flexion, 35 degrees of extension, lateral flexion of 
35 degrees and rotation of 30 degrees.  

More recent clinical evidence includes reports from a 
December 2003 MRI of the lumbar spine that demonstrated bony 
fusion involving the vertebral bodies at L4-L5; prominent 
localized disc herniation at L5-S1 with a possible extruded 
fragment; minimal disc bulging at L2-L3 and L3-L4; and a 
moderate degree of facet hypertrophy at all upper levels.  

The most recent clinical evidence is contained in reports 
from a February 2004 VA examination, at which time the 
veteran described progressive back discomfort, much worse 
over the previous four years, due to an in-service injury in 
which he was struck by a truck and squeezed against a 
building.  He stated that the pain varies from "5-8 out of 
10" in severity, and described radiating pain extending down 
his right leg.  He indicated that he has been using a cane 
over the last year because of a limp on the right side.  Upon 
physical examination, deep tendon reflexes were 1/4 at the 
right knee and 3/4 at the left knee.  The right ankle reflex 
was absent and the left ankle reflex was 14.  There was 
diminished sensation to pinprick and vibratory stimulation in 
the right leg.  Motion in the back was measured from 10 
degrees of extension, 45 degrees of flexion, and 20 degrees 
of lateral movement to each side.  There was an increase in 
muscle tone on the right side.  There was no scoliosis, and 
his gait showed a right-sided limp.  The diagnosis was 
"[d]egenerative disk disease of the lumbar spine with 
documented ruptured disk at two levels with back pain, with 
right leg radiation, moderate disability with progression."  
In an addendum to this report, the examiner stated the 
veteran had at no time over the previous year been 
incapacitated due to his back disability.  

Following the February 2004 VA examination, a rating decision 
promulgated later in that month increased the rating for the 
service connected back disability to 20 percent under 5243.  
This decision also granted service connection for radiation 
to the right lower extremity associated with the service-
connected low back disability, and assigned a separate 20 
percent rating for this disability under 8520.  

III.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The General Rating Formula for Diseases and Injuries of the 
Spine (Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) are as follows:

With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.....40%

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero 
to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to 
the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is 
normal for that individual will be accepted.

Note (4): Round each range of motion measurement to 
the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. 
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) is rated under either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 
5243. 

Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
previous 12 months warrant a 60 percent disability rating. 
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the previous 12 months warrant a 40 percent 
disability rating.  DC 5243 (2004).

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" denotes 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  DC 5243 (2004), Note (1).

Further instructions under the revised criteria for rating 
intervertebral disc syndrome provide that, when evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
are to be evaluated under the criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. at Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. at Note 
(3). 

Incomplete paralysis of the sciatic nerve resulting in 
moderate disability warrants a 20 percent disability rating.  
38 C.F.R. § 4.124a, DC 8520.  Moderately severe disability 
due to incomplete paralysis of the sciatic nerve warrants a 
40 percent rating.  Id. 

Applying the criteria above to the facts summarized in the 
previous section, the Board concludes that ratings currently 
assigned for the service-connected back and right leg 
disabilities are the maximum ratings allowed under the 
pertinent diagnostic criteria set forth above.  First with 
respect to the veteran's back disability, increased 
compensation under these criteria, aside for disability 
attributable to intervertebral disc syndrome, could be 
assigned if the service connected disability included 
favorable ankylosis or limitation of forward flexion to 30 
degrees or less.  The clinical evidence from the February 
2004 VA examination clearly does not demonstrate ankylosis, 
and flexion was measured at that time to 45 degrees.  There 
is otherwise no objective clinical evidence of ankylosis of 
the spine or limitation of forward flexion of the spine to 30 
degrees or less.  Also, as the VA examiner specifically noted 
that the veteran did not suffer from any incapacitating 
episodes of intervertebral disc syndrome over the previous 
year, nor is there any other recent evidence of such 
incapacitating episodes, increased compensation under DC 5243 
for intervertebral disc syndrome would not be warranted.  
Review of the clinical evidence also reveals no basis upon 
which to assign a separate rating or increased compensation 
based on chronic orthopedic or neurologic manifestations. 

With respect to the right leg disability, while the findings 
from the February 2004 VA examination include reduced 
sensation and reflexes in the right lower extremity, such 
disability is adequately reflected in the 20 percent rating 
currently assigned.  Notwithstanding the argument from the 
veteran's attorney, the criteria as set forth above at DC 
8520 clearly require "moderately severe" disability in 
order to warrant increased compensation.  While the Board 
agrees with the veteran's attorney that the VA physician's 
assessment of the radiating right leg pain as "moderate" is 
not dispositive, an independent review of the clinical 
findings from the February 2004 VA examination simply does 
not reveal any clinical evidence indicating that the 
disability associated with the veteran's right leg 
radiculopathy is not adequately reflected by the 20 percent 
rating currently assigned, nor is there any other clinical 
evidence demonstrating findings in the right leg which would 
be indicative of "moderately severe" disability. 

In rendering the determinations above, the Board has weighed 
the provisions of 38 C.F.R. § 4.40 with regard to giving 
proper consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), but has not found any objective evidence 
warranting increased compensation under these regulatory 
provisions or Deluca.

Also considered by the Board have been the provisions of 
38 C.F.R. § 3.321(b)(1), which state that, when the 
disability picture is so exceptional or unusual that the 
normal provisions of the Rating Schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected back or right leg disability is demonstrated, nor 
is there any other evidence that these conditions involve 
such disability that an extraschedular rating would be 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board therefore finds that further consideration or 
referral of this matter under the provisions of 38 C.F.R. § 
3.321 is not necessary or appropriate.
  
The Board emphasizes that it has carefully considered the 
essential contention posited in this case; namely, that there 
is a much more debilitating condition due to the service-
connected back and right leg disabilities than was 
demonstrated by the recent objective clinical evidence cited 
above.  While the Board fully respects the veteran's sincere 
assertions in this case, it finds the probative weight of 
this positive evidence to be overcome by the more objective 
negative recent clinical evidence.   See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Francisco v. Brown, 7 Vet. App. at 55 (1994).  Thus, 
as the probative weight of the negative evidence exceeds that 
of the positive, the claim must be denied.  Gilbert, 1 Vet. 
App. at 49.   


ORDER

Entitlement to a rating in excess of 20 percent for a low 
back disability is denied. 

Entitlement to a rating in excess of 20 percent for right 
lower extremity radiculopathy is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


